Citation Nr: 1637471	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-28 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for gall bladder cancer to include metastatic cholangiocarcinoma secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to September 1971.  The appellant has been substituted as a claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2016, the RO determined that the Veteran's surviving spouse was a substitute claimant to continue the claims pending at the time of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA medical opinion is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2) (2015); 38 C.F.R. § 3.159 (c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the claims for service connection for gallbladder cancer, the Veteran had submitted speculative, but favorable, medical opinions from two of his private physicians.  

In March 2013, Dr. R.O. remarked that the diagnosis of metastatic gallbladder cancer was quite unusual for someone the Veteran's age and someone born in the United States.  Dr. R..O. noted that gallbladder cancer was extremely rare and the with the Veteran's exposure to Agent Orange, was certainly possible that the cancer  was a result of such exposure.  

In March 2013, Dr. M.B. reported that given the Veteran's history, Agent Orange could be a contributing factor to his gallbladder cancer.  Dr. M.B. also noted that the Veteran at a young age developed some extremely rare cancer in the face of exposure to a known carcinogen, Dr. M.B. felt that Agent Orange was the likely cause.

In light of the above opinions, the Veteran's claims file should be reviewed by a qualified medical clinician and an opinion rendered as to the medical probabilities that the Veteran's gallbladder cancer is related to his period of service to include presumed exposure to herbicide agents (Agent Orange) in Thailand.

Accordingly, the case is REMANDED for the following action:

1.  A medical opinion should be obtained from a physician with appropriate expertise to determine whether the Veteran's gallbladder cancer was related to his period of military service to include conceded herbicide exposure.  Access to the electronic claims folder must be provided to the examiner. 

The examiner should review the March 2013 private physician opinions noted above.  Following the examiner's review of all of the evidence, the examiner should provide an opinion as to whether it is at least as likely than not (i.e., at least a 50 percent probability), that the Veteran's gallbladder cancer was related to his period of military service, to include presumed exposure to Agent Orange in the Thailand. 

A thorough explanation for the opinion given must be provided.  If the examiner determines an opinion cannot provided without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

